JS 44 (Rev. 02/19)                                                     CIVIL COVER SHEET
                            Case 2:19-cv-00627-MCE-KJN Document 1-2 Filed 04/12/19 Page 1 of 1
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                     DEFENDANTS
JEFFREY P. FORTIS                                                                                    WARRIOR TRADING, INC. and ROSS CAMERON
  (b) County of Residence of First Listed Plaintiff           Yolo                                     County of Residence of First Listed Defendant
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                         (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                       NOTE:       IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                   THE TRACT OF LAND INVOLVED.

  (c)    Attorneys (Firm Name, Address, and Telephone Number)                                            Attorneys (If Known)
Avi M. Attal, KAHANA & FELD, LLP                                                                   Alden J. Parker (196808), Drew M. Tate (312219)
3 Hutton Centre Drive, Suite 685 Santa Ana, CA 92707                                               FISHER & PHILLIPS LLP; 621 Capitol Mall, Suite 1400
(949) 812-4781                                                                                     Sacramento, CA 95814; (916) 210-0400
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                   III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                   (For Diversity Cases Only)                                           and One Box for Defendant)
   1 U.S. Government                   3 Federal Question                                                                   PTF           DEF                                           PTF      DEF
        Plaintiff                          (U.S. Government Not a Party)                      Citizen of This State             1             1     Incorporated or Principal Place         4      4
                                                                                                                                                      of Business In This State

    2 U.S. Government                  4 Diversity                                            Citizen of Another State              2         2     Incorporated and Principal Place        5       5
        Defendant                          (Indicate Citizenship of Parties in Item III)      Citizen or Subject of a                                  of Business In Another State
                                                                                                Foreign Country                     3         3     Foreign Nation                           6      6

IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                           Click here for: Nature of Suit Code Descriptions.
          CONTRACT                                          TORTS                                FORFEITURE/PENALTY                          BANKRUPTCY                      OTHER STATUTES
    110 Insurance                    PERSONAL INJURY                                                                                                                        375 False Claims Act
                                                                 PERSONAL INJURY                   625 Drug Related Seizure               422 Appeal 28 USC 158
    120 Marine                        310 Airplane                                                     of Property 21 USC 881                                               376 Qui Tam (31 USC
                                                                  365 Personal Injury -                                                   423 Withdrawal
    130 Miller Act                    315 Airplane Product            Product Liability            690 Other                                  28 USC 157                        3729(a))
    140 Negotiable Instrument             Liability                                                                                                                         400 State Reapportionment
                                                                  367 Health Care/
    150 Recovery of Overpayment       320 Assault, Libel &            Pharmaceutical                                                                                        410 Antitrust
                                          Slander                                                                                        PROPERTY RIGHTS
        & Enforcement of Judgment                                     Personal Injury                                                                                       430 Banks and Banking
                                      330 Federal Employers’           Product Liability                                                 820 Copyrights
    151 Medicare Act                                                                                                                                                        450 Commerce
                                          Liability               368 Asbestos Personal                                                  830 Patent
    152 Recovery of Defaulted                                                                                                                                               460 Deportation
         Student Loans                340 Marine                      Injury Product                                                     835 Patent – Abbreviated
         (Excludes Veterans)          345 Marine Product              Liability                                                              New Drug Application           470 Racketeer Influenced and
                                          Liability             PERSONAL PROPERTY                                                        840 Trademark                          Corrupt Organizations
    153 Recovery of Overpayment
        of Veteran’s Benefits         350 Motor Vehicle           370 Other Fraud                         LABOR                          SOCIAL SECURITY                    480 Consumer Credit
    160 Stockholders’ Suits           355 Motor Vehicle           371 Truth in Lending                                                                                      485 Telephone Consumer
                                                                                                   710 Fair Labor Standards              861 HIA (1395ff)                       Protection Act
    190 Other Contract                    Product Liability       380 Other Personal                   Act                               862 Black Lung (923)
                                      360 Other Personal                                                                                                                    490 Cable/Sat TV
    195 Contract Product Liability                                    Property Damage              720 Labor/Management                  863 DIWC/DIWW (405(g))
                                          Injury                  385 Property Damage                  Relations                                                            850 Securities/Commodities/
    196 Franchise                                                                                                                        864 SSID Title XVI                     Exchange
                                      362 Personal Injury -           Product Liability            740 Railway Labor Act
                                          Medical Malpractice                                                                            865 RSI (405(g))                   890 Other Statutory Actions
                                                                                                   751 Family and Medical
                                                                                                       Leave Act                                                            891 Agricultural Acts
                                                                                                   790 Other Labor Litigation                                               893 Environmental Matters
      REAL PROPERTY                    CIVIL RIGHTS                 PRISONER PETITIONS             791 Employee Retirement               FEDERAL TAX SUITS                  895 Freedom of Information
                                                                                                       Income Security Act                                                      Act
    210 Land Condemnation             440 Other Civil Rights         Habeas Corpus:                                                       870 Taxes (U.S. Plaintiff         896 Arbitration
    220 Foreclosure                   441 Voting                      463 Alien Detainee                                                       or Defendant)
                                                                                                                                                                            899 Administrative Procedure
    230 Rent Lease & Ejectment        442 Employment                  510 Motions to Vacate                                               871 IRS—Third Party                   Act/Review or Appeal of
    240 Torts to Land                 443 Housing/                        Sentence                                                             26 USC 7609                      Agency Decision
                                          Accommodations              530 General                                                                                           950 Constitutionality of
    245 Tort Product Liability
                                      445 Amer. w/Disabilities-       535 Death Penalty              IMMIGRATION                                                                State Statutes
    290 All Other Real Property                                       Other:
                                          Employment                                               462 Naturalization Application
                                      446 Amer. w/Disabilities-       540 Mandamus & Other
                                                                                                   465 Other Immigration
                                          Other                       550 Civil Rights                  Actions
                                      448 Education                   555 Prison Condition
                                                                      560 Civil Detainee -
                                                                          Conditions of
                                                                          Confinement

V. ORIGIN (Place an “X” in One Box Only)
   1 Original               2 Removed from               3        Remanded from              4 Reinstated or            5 Transferred from            6 Multidistrict          8 Multidistrict
     Proceeding               State Court                         Appellate Court              Reopened                    Another District             Litigation-              Litigation –
                                                                                                                (specify)                               Transfer                 Direct File
                                      Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                      28 U.S.C. §§ 1332, 1441, and 1446
VI. CAUSE OF ACTION                   Brief description of cause:
                                      Violations of Labor Code and Business & Professions Code
VII. REQUESTED IN                         CHECK IF THIS IS A CLASS ACTION                        DEMAND $                                         CHECK YES only if demanded in complaint:
      COMPLAINT:                          UNDER RULE 23, F.R.Cv.P.                                                                                JURY DEMAND:            Yes     No
VIII. RELATED CASE(S)                   (See instructions):
      IF ANY                                                      JUDGE                                                                  DOCKET NUMBER
DATE 04/12/2019                                                      SIGNATURE OF ATTORNEY OF RECORD              /s/ Alden J. Parker
FOR OFFICE USE ONLY
 RECEIPT #                     AMOUNT                                   APPLYING IFP                                 JUDGE                                 MAG. JUDGE


                                                                                                                                                                          American LegalNet, Inc.
                                                                                                                                                                          www.FormsWorkFlow.com
